IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lee H. Wagner,                         :
                    Appellant          :
                                       :
           v.                          :     No. 683 C.D. 2016
                                       :
Allegheny County Assistant             :
District Attorney, Christopher H.      :
Connors                                :


                                    ORDER



            NOW, February 28, 2017, having considered appellant’s application for

reargument and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge